DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election of claims 1-18 and 29-30 in the reply filed on 07/20/2021 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Claims 19-28 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 07/20/2021.

Specification
The disclosure is objected to because of the following informalities: 
In Pg. 3, lines 17-18 “Maki et al. [J Sci Adv Mater Dev…” is suggested to read “Okayasu et al. [J Sci Adv Mater Dev...” according to the IDS filed 01/07/2020 and the reference copy filed therewith. 
Appropriate correction is required.

Claim Objections
Claims 8, 12, and 16 objected to because of the following informalities: 
In claim 8, “The composition of claim 7” is suggested to read “The composition-of-matter of claim 7” similar to claims 1-7 and 9-18
In claim 16, “than a thermal conductivity a corresponding composition-of-matter” is suggested to read “than a thermal conductivity of a corresponding composition-of-matter”
Appropriate correction is required.

Claim Rejections - 35 USC § 112(a)
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 18 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make the invention. 
Claim 18 is directed to a composition-of-matter comprising copper or an alloy thereof and at least one nanocompound wherein the composition-of-matter has an elongation which is at least 10% higher than the composition-of-matter without the nanocompound. The Examiner submits that the composition-of-matter has not been sufficiently disclosed such that one of ordinary skill in the art would be enabled to make the invention without undue experimentation. Particularly, the means by which Applicant could achieve a higher elongation in the composition-of-matter with the added nanocompound than in the composition-of-matter without said nanocompound.  The Examiner notes that a determination of a lack of enablement and undue experimentation is established based on several factors, including but not limited to 1) the breadth of the claims, 2) the nature of the invention, 3) the state of the prior art, 4) the level of one of ordinary skill, 5) the level of predictability in the art, 6) the amount of direction provided by the inventor, 7) the existence of working examples, and 8) the quantity of experimentation needed to make or use the invention based on the content of the disclosure. Furthermore, a determination of a lack of enablement is made based on the analysis of all relevant factors, not of only one. See MPEP 2164.01(a). The factors have been applied as follows:
1-2) The nature of the invention is to a copper-based material with enhanced mechanical and/or physical properties due to the addition of a nanocompound (instant specification Pg. 8-9), particularly in the instant claim, at least a 10% increase in elongation is provided by the addition of a nanocompound. However, all of the examples in Applicant’s disclosure show a decrease in elongation with the addition of a nanocompound (Pg. 30, Table 1), and Applicant notes “addition of CNTs slightly reduced elongation” (Pg. 32, lines 30-31, Fig. 8), in direct contrast to the property improvement of the instant claim. 
3) Regarding the state of the prior art, the instant specification teaches “it is believed that increases in tensile strength in materials is usually accompanied by a decrease in elongation” (Pg. 15, lines 18-19), and only examples with improved tensile strength have been provided (Pg. 30, Table 1 and Fig. 8). 
4) One would require an advanced degree in materials science in order to make the copper-nanocompound composite with improved elongation. 
5) Regarding the level of predictability in the art, it is not clear that a copper-nanocompound composite can be predictably made to achieve the elongation improvement as claimed, absent any further disclosure directed to this, such that there is considerable unpredictability expected for producing the composition-of-matter as claimed. 
	6-8) Applicant has not provided any disclosure directed to particular process steps, or types and/or concentrations of nanocompounds used to achieve the elongation improvement as claimed. Following from the inventive method, Applicant only ever arrives at an improved tensile strength and a reduced elongation for the examples provided (Pg. 30, Table 1 and Fig. 8). The quantity of experimentation needed to make the composition-of-matter with at least a 10% improved elongation is expected to be high in considering that a composition-of-matter having a nanocompound addition and even meeting the same elongation as the unmodified composition has not been completed nor has how such a composition might be reasonably achieved been suggested in the instant disclosure. 
	In view of the aforementioned analysis of the relevant factors, it is concluded that there is sufficient evidence that weighs towards a lack of enablement, such that undue experimentation would be required by one of ordinary skill in order to make the composition-of-matter with at least a 10% higher elongation of the instant claim. 


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-4, 6-10, 12-13, 17, and 29-30 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kwaśniewski et al. (NPL "Studies on obtaining Cu-CNT composites..." hereinafter referred to as Kwaśniewski).
Regarding claims 1, 4, 6-9, 12, and 29-30, Kwaśniewski teaches a Cu-CNT composite wherein multiwall carbon nano tubes 30-50 nm in diameter are used for the CNTs (Pg. 84, sec. 2 and Pg. 85, Table 2), and the composite is produced as a wire rod through a casting process (Pg. 87, sec. 3). 
Regarding claim 2, Kwaśniewski is silent to as the chill, columnar, and equiaxed zones as claimed; however, Kwaśniewski discloses forming the composite by a casting process involving adding and mixing CNTs into a melt of copper, followed by cooling the cast mixture (Pg. 87, sec. 3), which is identical to the instant fabrication process of dispersing a nanocompound into a copper melt, and cooling the melt (claim 19). Furthermore, the zones as claimed are disclosed as being formed due to their respective proximities to the cooling source during casting (instant specification Pg. 9, lines 32-33 and Pg. 10, lines 1-18). In considering that the composite of Kwaśniewski shares an identical composition and fabrication process to the instant compositon-of-matter, the composite of Kwaśniewski would be expected to possess chill, columnar, and equiaxed zones as claimed. Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). See MPEP 2112.01(I). 
Regarding claim 3, the Cu-CNT composite of Kwaśniewski being formed by a continuous casting process (Pg. 85) is seen to meet the composition-of-matter wherein the cast metal is a sand-cast metal or permanent mold-cast metal. Even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process. In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985). See MPEP 2113(I). 
Regarding claims 10, Kwaśniewski teaches forming the composite by mixing 5 kg of copper with 10 g of the CNTs (Pg. 87, sec. 3), providing 0.2 wt% of CNT in the composite. 
Regarding claims 13 and 17, the Cu-CNT’s (3) composite in Kwaśniewski (Pg. 89, Table 5) exhibits an 18% increase in tensile strength over the CuOFE sample without CNTs added as well as an elongation within ~94.9% of the elongation of the CuOFE sample without CNTs added. 

Claims 1, 3-4, 6-9, 12-17, and 29-30 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Wang et al. (NPL "Synergistic strengthening effect of nanocrystalline copper..." hereinafter referred to as "Wang").
Regarding claims 1, 3-4, 6-9, 12-14, 17, and 29-30, Wang teaches a multi-walled carbon nanotube reinforced nanocrystalline copper matrix composite (MWCNTs/NCCMC) (Pg. 1) with a nanotube diameter of 22 nm (Pg. 2), and a ~99.3% increase in tensile strength, a ~80.7% increase in yield strength, and a 110% increase in elongation exhibited in the MWCNTs/NCCMC composite compared to the unreinforced NC Cu sample (Pg. 5, Table 1). 
Regarding the copper in the instant claims being a cast metal (claim 1), the cast metal being a sand-cast metal or permanent mold-cast metal (claim 3), or being prepared by the process of claim 19 (claim 29), even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process. In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985). See MPEP 2113(I). The composite material of Wang sharing an identical chemical composition and properties with the composition-of-matter of the instant claims is seen to read on product-by-process limitations regarding cast metals. 
Regarding claim 15, Wang teaches a ~30.8% increase in microhardness exhibited in in the MWCNTs/NCCMC composite compared to the unreinforced NC Cu sample (Pg. 5, Table 1); however, Wang is silent with regards to a hardness measurement under 10 kg for 10 s as claimed. In considering that the composite of Wang shares an identical composition as well as property improvements of tensile strength, yield strength, and elongation with the composition-of-matter as claimed, and further, exhibits a significant increase in microhardness, the composite of Wang would be expected to meet at least a 10% increase in hardness under a load of 10 kg for 10 s when compared to the unreinforced NC Cu sample. Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). See MPEP 2112.01(I).
Regarding claim 16, Wang teaches CNTs as being beneficial reinforcing materials due to their high thermal conductivities (Pg. 1); however, Wang is silent with regards to a thermal conductivity measurement as claimed. In considering that the composite of Wang shares an identical composition as well as property improvements of tensile strength, yield strength, and elongation with the composition-of-matter as claimed, the composite of Wang would be expected to meet at least a 10% increase thermal conductivity at 25 ºC or 400 ºC when compared to the unreinforced NC Cu sample. Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). See MPEP 2112.01(I).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Kwaśniewski et al. (NPL "Studies on obtaining Cu-CNT composites..." hereinafter referred to as Kwaśniewski) as applied to claim 4 above, and further in view of Sobhani et al. (NPL "Microstructural evolution of copper−titanium alloy" hereinafter referred to as "Sobhani").
Regarding claim 5, Kwaśniewski teaches a Cu composite material with a carbon-based nanocompound of CNTs ((Pg. 84, sec. 2); however, Kwaśniewski is silent with regards to the composite including a nitride, carbide, oxide, or boride compound as claimed. 
Sobhani teaches a Cu-Ti-TiB2 cast composite wherein reinforcing TiB-2 nano particles result in increased hardness and electrical conductivity (Abstract and Pg. 2995, left column). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the Cu-CNT composite of Kwaśniewski and included TiB2 reinforcing nano particles as taught by Sobhani in order to obtain improved hardness and electrical conductivity in the composite material. 

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Kwaśniewski et al. (NPL "Studies on obtaining Cu-CNT composites..." hereinafter referred to as Kwaśniewski) as applied to claim 10 above, and further in view of Bourque, John M. (US 2017/0157665, hereinafter referred to as "Bourque").
Regarding claim 11, Kwaśniewski does not teach using a concentration of CNTs within the range as claimed. 
Bourque teaches a material made from a mixture of copper alloy and carbon nanotubes [0009, 0018], wherein 1-2 g of CNTs are added to 18.2-27.2 kg of the metallic mixture [0018, 0021], providing ~0.0037-0.011 wt% CNT in the composite material. Bourque teaches that carbon nanotubes added in such small amounts to metals and alloys result in higher heat conductivities [0074]. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the Cu-CNT composite of Kwaśniewski and selected amounts of CNT and Cu as taught by Bourque when forming the composite in order to obtain improved heat conductivity of the Cu-CNT composite. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: 
Hannula et al. (NPL “Corrosion behaviour of cast and deformed copper-carbon nanotube composite…) teaches a cast Cu-CNT composite
US 2020/0115776 teaches a cast Cu/tin-oxide functionalized CNT composite
US 2016/0102386 teaches a Cu alloy cast with hard particles such as BN, Al--2O3-, and SiC
WO 2016/193974 A1 teaches a cast metal alloy composite with inorganic nanotubes such as WS2
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Dean Mazzola whose telephone number is (571)272-6941.  The examiner can normally be reached on Monday - Friday 8:00am to 4:00pm (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Duane Smith can be reached on (571) 272-1166.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DEAN MAZZOLA/Examiner, Art Unit 1737   			/DUANE SMITH/                                                                        Supervisory Patent Examiner, Art Unit 1737